DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Wang et al. and Chevalier et al. do not describe obtaining a circumference value from the obtained length value and the corrected body height, wherein the circumference value includes at least a bust circumference, a waist circumference, or a hip circumference of the user, as required by the amended claim language.   The Examiner respectfully disagrees. Chevalier et al. discloses an adjustment of a given feature means correcting the feature in response to ambient or environmental conditions.  For example, each feature may be so-called “offset-corrected” to ensure that all of the features in a set of features are temporally and/or spatially collocated, if necessary.  For example, each feature may be corrected by a mathematical transformation, such as scaling, resizing, or rotating (paragraph [0292]).  Furthermore, each feature is calculated based on measurements of attributes of a single body portion, or the relationship between measurements of attributes of different body portions, or the relationship between measurements of the attributes of one or more body portions and measurements of the environment (paragraph [0044]).  Relationships may be determined before or after data collection, depending on the application at hand.  Relationships may be represented as, for example, rules or values in a look-up table (paragraph [0344]).  When using the look-up table and using the height as one of the variables, one skilled in the art would use the corrected height to obtain the correct measurement for a corresponding feature.  Therefore, Wang et al. in view of Chevalier et al. broadly meet the claim limitations and the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication 2016/0110595) in view of Chevalier et al. (U.S. Patent Application Publication 2018/0039745).
Regarding claim 21, Wang et al. discloses a body measurement device comprising: a camera configured to capture an image that includes an RGB image and a depth image (Fig. 3 – camera module 320; Fig. 6; paragraph [0044] - in operation 610, depth sensor data is accessed by the image processing module 230 – for example, the image processing module 230 can extract a human silhouette from a Kinect RGB-D frame (containing red, green, blue, and depth data) captured by the camera module 320 and turn it into a 3D point cloud); a display (Fig. 10; paragraph [0070] – the machine 1000 may further include a graphics display 1010 (e.g., a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT); claim 1 – causing presentation of the selected model on a display device); and a controller configured to acquire a source image that includes a skeleton image and a body line image of a user based on the captured image, acquire a body size including a body height based on the source image, and cause the display to display the body size (Fig. 6; Fig. 7 – body line; paragraph [0019] – body measurement for a user are extracted from a depth map using joint location information – the joint locations may correspond to actual joints (e.g., the ankle joint, wrist joint, and elbow joint) or to other important body locations (e.g., the head joint and the torso joint) – the retrieved 3D model may be fully parameterized and rigged, which enables the generation of data such as standard full body measurements, labeled body parts, and so on; paragraph [0020] – the retrieved 3D model can be animated by mapping the skeleton of the model to joints; paragraph [0049] – in operation 640, the height is estimated – for example, a contour of the segmented two-dimensional silhouette of the user can be extracted by thresholding the depth map and projecting it onto a two-dimensional plane; claim 1 – causing presentation of the selected model on a display device; paragraph [0056] – the global body shape features can include height, length of sleeve, length of leg, and shoulder width); wherein the controller is further configured to obtain a length value from the source image and a circumference value, wherein the length value includes at least a shoulder length, an arm length, or a leg length of the body size, wherein the circumference value includes at least a bust circumference, a waist circumference, or a hip circumference of the user (paragraph [0056] – the global body shape features can include height, length of sleeve, length of leg, and shoulder width; paragraph [0066] – in some example embodiments, additional user data fields related to the physical body of the user are stored, such as girth and width measurements (e.g., chest width and chest circumference), and one or more body measurement ratios of the user).  However, Wang et al. fails to explicitly disclose wherein the body height includes an uncorrected body height and a corrected body height, wherein the controller is further configured to obtain a length value from the source image and a circumference value from the obtained length value and the corrected body height.
Referring to the Chevalier et al. reference, Chevalier et al. discloses a body measurement device comprising: a camera (paragraph [0196] – camera – camera refers to any sensor that may gather information about the environment, especially (though not limited to) electromagnetic measurements, such as visible or infrared light – camera is thus a general-purpose term referring to a type of sensor, and does not refer specifically to, nor is limited to, visual-light devices); and a controller configured to acquire a source image that includes a skeleton image and a body line image of a user based on the captured image, acquire a body size including a body height based on the source image, and control the display to display the body size (paragraph [0044] – each feature is calculated based on measurements of attributes of a single body portion, or the relationship between measurements of attributes of different body portions, or the relationship between measurements of the attributes of one or more body portions and measurements of the environment; paragraph [0045] – the attributes of the single body portion comprise one or more members selected from the group consisting of: person height; length or width of upper arm, lower arm, upper leg, lower leg, hand, foot, head, neck, or torso; volume of head or nose; circumference of head or orbital socket; width of head silhouette, mouth, or chin; degree of curvature of top or back of head or chin; paragraph [0199] – data set – types of data within a data set may include but are not limited to: raw sensor data (e.g., color image data from a digital camera), calculated sensor data streams (e.g., skeleton data calculated from depth data), or a wide variety of calculated data types such as body silhouette, walking speed, stride length, joint orientations, and/or other such metrics which may have spatiotemporal dependencies – a data set may be collected via a single sensor or via multiple sensors which may be placed at varying observation points and which may or may not be synchronized in time; paragraph [0228] – skeleton data); and wherein the body height includes an uncorrected body height and a corrected body height, wherein the controller is further configured to obtain a length value from the source image and a circumference value from the obtained length value and the corrected body height (Figs. 4 and 5A-5E; paragraph [0036] - in certain embodiments, the one or more measures comprise one or members selected from the group consisting of: an area, a volume, a circumference, a closed curve, an unclosed curve, a length, a spatial location, an angle, an image (which may be 2D), a morphology/shape (which may be 3D), an intensity, a filtered output, a set of numerical weights, a mathematical scaling, a mathematical transformation, a mathematical convolution, a generalized mathematical operation, or a rate of change of any of the preceding; paragraph [0042] - in certain embodiments, the one or more static features comprise one or more members selected from the group consisting of: person height; shoulder-to-shoulder width; length or width of upper arm, lower arm, upper leg, lower leg, hand, foot, head, neck or torso; ratio between any two of: torso surface area, torso volume, length of head, length of torso, limb circumference; volume of head or nose; circumference of head or orbital socket; width of head silhouette, mouth, or chin; degree of curvature of top or back of head or chin; and distance between any two of: glabella, nasal bridge, tip of nose, philtrum, pogonion, pupil of eye, ear external auditory canal, ear pinna, top of head, the ground, image (which may be 2D) of a body portion, morphology/shape (which may be 3D) of a body portion, eigen image, eigenface, scale-invariant feature transform, histogram of oriented gradients, pixel mask, pixel count, voxel volume, centroid, convex hull, 3D mesh, color, reflectance, texture, pattern, convolution; paragraph [0046] - in certain embodiments, the relationship between measurements of attributes of different body portions comprises a ratio between any two of: torso surface area, torso volume, length of head, length of torso, limb circumference; distance between any two of: glabella, nasal bridge, tip of nose, philtrum, pogonion, pupil of eye, ear external auditory canal, ear pinna, top of head, the ground; paragraph [0291]; paragraph [0292] – the adjustment of a given feature means correcting the feature in response to ambient or environmental conditions – for example, each feature may be so-called “offset-corrected” to ensure that all of the features in a set of features are temporally and/or spatially collocated, if necessary – for example, each feature may be corrected by a mathematical transformation, such as scaling resizing, or rotating; certain static and dynamic features can offset some of the body measurements and appropriate corrections are made; paragraph [0344] – rules or values in a look-up table).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had calculated the body height rather than estimate it as disclosed by Chevalier et al. in the device disclosed by Wang et al. in order to get a more accurate body measurement.
Regarding claim 22, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claim 21 including that wherein the controller is further configured to obtain the circumference value based on a list of circumference values corresponding to length values (Chevalier et al.: Fig. 4; paragraph [0044] – each feature is calculated based on measurements of attributes of a single body portion, or the relationship between measurements of attributes of different body portions, or the relationship between measurements of the attributes of one or more body portions and measurements of the environment; paragraph [0048] – the one or more dynamic features comprise one or more members selected from the group consisting of: height of shoes (e.g., high heels); presence or absence of hat or helmet; and volume of hair; paragraph [0146] – machine learning and/or pattern recognition technique; paragraph [0197] – a conclusion may be determined based on correlating “features” of the person (and/or the person’s environment) with a “relationship” (either pre-determined or learned); paragraph [0214] – learned relationship; paragraph [0289] – steps 425 and 435 extract a set of zero or more static features plus zero or more dynamic features, from a collection of zero or more attributes that were identified by step 415 from zero or more body portions that were generated by step 405 from one or more frames of data; paragraph [0290] – step 445 prioritizes and/or adjusts the collection of static features and dynamic features; paragraph [0291]; paragraph [0292] – the adjustment of a given feature means correcting the feature in response to ambient or environmental conditions – for example, each feature may be so-called “offset-corrected” to ensure that all of the features in a set of features are temporally and/or spatially collocated, if necessary – for example, each feature may be corrected by a mathematical transformation, such as scaling resizing, or rotating; certain static and dynamic features can offset some of the body measurements and appropriate corrections are made; paragraph [0344] – rules or values in a look-up table).  
Regarding claim 23, Wang et al. in view of Chevalier et al. discloses all of the limitations as previously discussed with respect to claim 21 including that wherein the obtained circumference value is based on a deep-learning result of a circumference value corresponding to a length value (Chevalier et al.: Fig. 4; paragraph [0044] – each feature is calculated based on measurements of attributes of a single body portion, or the relationship between measurements of attributes of different body portions, or the relationship between measurements of the attributes of one or more body portions and measurements of the environment; paragraph [0146] – machine learning and/or pattern recognition technique; paragraph [0197] – a conclusion may be determined based on correlating “features” of the person (and/or the person’s environment) with a “relationship” (either pre-determined or learned); paragraph [0214] – learned relationship; paragraph [0291]; paragraph [0292] – the adjustment of a given feature means correcting the feature in response to ambient or environmental conditions – for example, each feature may be so-called “offset-corrected” to ensure that all of the features in a set of features are temporally and/or spatially collocated, if necessary – for example, each feature may be corrected by a mathematical transformation, such as scaling resizing, or rotating; certain static and dynamic features can offset some of the body measurements and appropriate corrections are made; paragraph [0344] – rules or values in a look-up table).  

Allowable Subject Matter
Claims 1, 5, 7-10, 15, 16, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach or fairly suggest, the combination of elements as described below:	
A body measurement device comprising: a camera configured to capture an image that includes an RGB image and a depth image; a display; and a controller configured to acquire a source image that includes a skeleton image and a body line image of a user based on the captured image, wherein the source image includes coordinate information of a nose and an ear of the user and a jawline shape of the user, acquire a body size including a body height based on the source image, wherein the body height includes an uncorrected body height and a corrected body height, and cause the display to display the body size, wherein the controller is further configured to obtain a hair volume value of the user based on face information from the source image and correct the uncorrected body height to the corrected body height based on the hair volume value, wherein the hair volume value is obtained based on the jawline shape of the user or a distance from the nose of the user to the ear of the user (Independent claim 1; claims 5, 7-10, 15, and 16 all depend from claim 1).
A body measurement device comprising: a camera configured to capture an image that includes an RGB image and a depth image; a display; and a controller configured to acquire a source image that includes a skeleton image and a body line image of a user based on the captured image, acquire a body size including a body height based on the source image, and control the display to display the body size, 4Docket 2060-70006wherein the body height includes an uncorrected body height and a corrected body height, and wherein the controller is configured to obtain a value of a length from a center of a hand to a shoulder of the user from the source image and to correct the uncorrected body height to the corrected body height based on the obtained value of the length from the center of the hand to the shoulder (Independent claim 24; claim 25 depends from claim 24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 7, 2022